Action to recover damages for an alleged negligent injury to plaintiff's property. Upon denial of liability and issues joined, the jury returned the following verdict:
"1. Did the defendant negligently injure the boat of the plaintiff as alleged? Answer: `Yes.'                             (759)
"2. What damage, if any, is plaintiff entitled to recover? Answer: `$200.'"
From a judgment in favor of plaintiff, the defendant appealed.
The only exception presented for our consideration comes from his Honor's refusal to grant the defendant's motion for judgment as of nonsuit. We have carefully examined the evidence, and have reached the conclusion that the reasonable inferences arising therefrom are sufficient to carry the case to the jury. No material benefit would be derived from setting out the evidence, as it presents only a question of fact.
Upon the record and the exceptions, we think the judgment should be affirmed; and it is so ordered.
No error.